DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the invention of Group II, Claims 4 through 6, 18 and 19 in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that as a result of the amended claims, Claim 1, the groups are now related to a single concept.  This is not found persuasive.  In regards to the merits of DE’224, these arguments are found to be moot [page 7 of the submission].  Each of the groups lack unity of invention because any of the technical features that are shared, as recited in Claim 1, do make a contribution over the prior art, for the reasons stated below. 
With respect to Groups IV and V, the features in each of these are not shared. Group IV (Claim 11) requires electric/electronic constructional elements, which is not required in Group V (Claim 12) or in Groups I to III.  Group V (Claim 12) requires a lock of an automobile, which is not required in Group IV (Claim 11) or in Groups I to III.  The same can be said for Groups I and II.  Group I (Claims 3 and 8 through 10) requires fully coating, which is nowhere recited in Group II or in Groups III to V.  Group II (Claims 4, 5 and 18) requires stamping, which is nowhere recited in Group I or in Groups III to V.  The features in each of these groups are not shared technical features and again, the features that are shared (in Claim 1) do not make a contribution over the prior.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7 through 12 and 15 through 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2021.
NOTE:  It is possible at some point during prosecution to have the other groups rejoined, depending on what happens with Claim 1.  For example if Claim 1 were amended to overcome the prior art and the features linked together Groups I through V, Groups I and III to V could potentially rejoined with elected Group II.
Group II, Claims 4 through 6, 18 and 19, along with Claims 1, 2, 13 and 20 are pending below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 through 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,640,746 to Knecht et al (hereinafter “Knecht”) in view of U.S. Publication 2013/0193592 to Peil et al (hereinafter “Peil”).
Claim 1:  Knecht discloses a method form producing an electric component carrier comprising:
arranging a conductive track arrangement (e.g. 26, 12, 16, 18) in an initial state (e.g. in Figs. 1 and 2);
arranging a base plate (e.g. 32) which supports the conductive track arrangement (e.g. Fig. 2);
partially coating the conductive track arrangement in the initial state with a compound (e.g. 34), wherein a free region is left uncoated (e.g. col. 3, lines 56-61 and col. 6, lines 4-20); and
arranging one or more separation points [e.g. ends of leads 26 that are to be separated from leadframe 12] into the free region of the conductive track arrangement in the initial state depending upon a mode of operation when the electronic component carrier is in an operational state (e.g. col. 6, lines 35-45);
wherein the one or more separation points (e.g. at 110 in Fig. 5) are arranged into the free region after the conductive track arrangement is partially coated (e.g. at 106, in Fig. 5).
With respect to the process steps being drawn to “automobile applications” (line 2 of Claim 1), these limitations recited in the preamble of the claims are intended use limitations and have not been given patentable weight since the body of the claims do not depend upon the preamble for completeness and the process steps are able to stand alone.  In re Hirao, 535 F.2d 67 190 USPQ 15 (CCPA 1976).
Claim 2:  Knecht discloses the method according to claim 1, further comprising connecting the partially coated conductive track arrangement, that is also equipped with the one or more separation points, to the base plate (e.g. see Fig. 4).
Claim 4:  Knecht discloses the method according to claim 1, further comprising stamping the conductive track arrangement in the initial state out of a sheet metal or metal film (e.g. col. 3, lines 8-11).
Claim 5:  Knecht discloses the method according to claim 1, further comprising bending a respective one of the one or more separation points into the conductive track arrangement (e.g. col. 6, lines 46-50).
Claim 6:  Knecht discloses the method according to claim 5, further comprising stamping the respective one of the one or more separation points is stamped free, whereby the conductive track arrangement is completely cut through in a region of the one or more separation points [e.g. from leadframe 12, col. 6, lines 35-45].
Claim 18:  Knecht discloses the method according to claim 1, further comprising:
forming the one or more separation points as a plurality of separation points (e.g. each 26 that is separated at 12); and
selecting one stamp of a stamping tool [punch tool] depending upon the mode of operation when the electronic component carrier is in the operational state (e.g. col. 6, lines 35-45).
Knecht discloses that the compound that is partially coated can be a variety of epoxies used as an encapsulant.  Knecht does not state that the compound is a “casting” compound [as required in Claim 1].
Peil teaches that an encapsulant used to partially coat a conductive track arrangement can be a casting compound, e.g. UV-resistant silicone (¶ [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compound of Knecht for the casting compound of Peil, to achieve the same purpose of partially coating a conductive track arrangement with an art-recognized equivalent encapsulant.
With respect to Claim 20, it is clear in Figure 1 of Knecht that the free region [anyone of leads 26 not covered by 34] is a region that is less in surface area, or far smaller, than a region cover by the conductive track arrangement [covered by 34].  The parameters of “between 10 percent and 30 percent” are considered to be effective variables to achieve a desired result through routine experimentation.  In re Aller, 220, F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the limitations drawn to “between 10 percent and 30 percent” have not been given patentable weight or would have been an obvious improvement over Knecht through routine experimentation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht in view of Peil, as applied to Claim 1 above, and further in view of U.S. Publication 2009/0021921 to Jang et al (hereinafter “Jang”).
Knecht, as modified by Peil, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Knecht method does not teach that the casting compound includes using plastic.
Jang discloses a method where a casting compound (e.g. 130, in Fig. 1C) that has the same purpose as an encapsulant and partially coats a conductive track arrangement (e.g. 116), can include using plastic (e.g. ¶ [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casting compound of Knecht and Peil by including a plastic, as taught by Jang, to achieve the very same purpose of partially coating a conductive track arrangement and its use as an encapsulant compound.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht in view of Peil, as applied to Claims 1 and 18 above, and further in view of U.S. Patent 5,271,148 to Desrochers et al (hereinafter “Desrochers”).
Knecht, as modified by Peil, disclose the claimed manufacturing method as relied upon above in Claims 1 and 18.  The modified Knecht method does not teach that the separation points at different sites are simultaneously stamped within the free region.
Desrochers discloses a method of separation points of a conductive track arrangement (e.g. 54, in Fig. 5) are simultaneously stamped at different sites within a free region of the conductive track arrangement with punch heads 110 (e.g. col. 5, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Knecht by simultaneously stamping the separation points, as taught by Desrochers, to form the separation points in a faster more efficient manufacturing process, compared to individually, one-by-one, stamping each separation point.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication, JP 2013-219166 discloses a process of making an electric component carrier (Fig. 1) that includes arranging a conductive track arrangement (e.g. 10) and partially coating the conductive track arrangement with a casting compound (e.g. 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896